Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are pending in this application. Claims 1, 4, 7-8, 10-11, 13, and 16-17 are amended, claims 3, 6, 9, 15, and 18-24 are canceled, and claims 25-31 are new by applicant’s amendment filed 30 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “the authenticity identification procedures” in the plural (line 27). However, line 18 recites “generate an authenticity identification procedure” in the singular, indicating that there may be only one authenticity identification procedure. It therefore cannot be determined what the multiple “authenticity identification procedures” are. For the purposes of examination under prior art, the examiner will interpret “the authenticity identification procedures” as the one authenticity identification procedure recited in line 18.
Regarding Claim 7, it recites “the one or more authenticity identification procedures” (line 3). However, as described above, claim 1 only recites a single authenticity identification procedure, so it cannot be determined what the one “or more” authenticity identification procedures are. For the purposes of examination under prior art, the examiner will interpret “the one or more authenticity identification procedures” as the one authenticity identification procedure recited in line 18 of claim 1.
Regarding Claim 11, it recites “the authenticity identification procedures” in the plural (line 27), which is indefinite in the same manner as described for claim 1.
Regarding Claim 16, it recites “the one or more authenticity identification procedures” (line 4) in the same manner as described for claim 7.
Regarding Claim 25, it recites “each of the one or more engines” (lines 5-6). However, the present claim makes no previous mention of any engines, so it cannot be determined what this term refers to. The present claim makes additional mentions of the one or more engines. In addition, line 9 recites the one or more engines “within the collection.” However, the present claim makes no previous mention of any collection, so it cannot be determined what this term refers to. The present claim makes additional mentions of the collection (e.g. lines 13, 16, and 23). For the purposes of examination under prior art, the examiner will interpret the present claim as including one or more engines that are software entities implemented by the computer-readable program code, with the collection as a term that refers to the group of the engines. In addition, the present claim recites “the authenticity identification procedures” in the plural (lines 23-24), which is indefinite in the same manner as described for claim 1.
Regarding Claim 29, it recites “the one or more authenticity identification procedures” (lines 3-4) in the same manner as described for claim 7.
Regarding Claims 2, 4-5, 8, 10, 12-14, 17, 226-28, and 30-31, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10-14, 17, 25-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al. (U.S. 2019/0228006, hereinafter “Tormasov”; based on provision application 62/619,144 which fully supports the teachings of the published application) in view of Jain et al. (U.S. 2018/0322004, hereinafter “Jain”), and further in view of Sol et al. (U.S. 2016/0019387, hereinafter “Sol”).
Regarding Claim 1, Tormasov teaches a system for real-time dynamic conditioning (fig. 1; ¶ [0003] and [0025]), the system comprising:
one or more artificial intelligence (AI) engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices(figs. 1 and 2, machine learning modules 102; ¶ [0025] – [0026]; also fig. 4 and ¶ [0049] – [0051]), wherein the one or more processing devices are configured to execute the computer-readable program code to:

dynamically assign and change responsibilities of the one or more engines within the collection (¶ [0030] and [0041]—retraining the model using corrective data is changing responsibilities of the engine).
Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not explicitly teach the program code to:
evaluate an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines;
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data;
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution;
inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation; and

However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more computer programs includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
These claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the artificial intelligence engine evaluating output from other programs of Jain with the external entity evaluating an output of one or more engines of Tormasov to yield the predictable result of evaluating an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines. One would be motivated to make this combination for the purpose of reducing the amount of time an engine spends performing improperly by implementing automatic evaluation (Jain, ¶ [0026]).
Tormasov/Jain teaches application to intrusion detection (Tormasov, ¶ [0003]), but does not specifically teach the program code to:

build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution; inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation; and
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet.
However, Sol teaches program code to:
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from one or more engines for dynamic optimization and adversarial configuration of real-time streaming data (¶ [0057] – [0064]—the recognizer generates an authenticity identification procedure that comprises usage data and operational data output from one or more online services {engines}. The authenticity identification procedure recognizes bad traffic {i.e. identifies authenticity or inauthentic traffic} that is used for generating synthetic attacks, so it is for dynamic optimization and adversarial configuration of real-time streaming data);
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution 
inject the synthetic misappropriation packet into one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation (¶ [0066]—synthetic attacks {misappropriation packets} are injected into online services {engines}, which are associated with the authenticity identification procedures by supplying usage data and operational data to the authenticity identification procedures); and
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet (¶ [0067] – [0069] and [0075]—the learning engines are responsible for self-evaluation and correcting results generating notifications of bad traffic and causing further investigation to be performed).
All of the claimed elements were known in Tormasov/Jain and Sol and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the synthetic misappropriation process of Sol with the AI engines of Tormasov/Jain to yield the predictable result of the program code to: generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data; build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated 
Regarding Claim 11, Tormasov teaches a computer-implemented method for real-time dynamic conditioning (fig. 3; ¶ [0003], [0025], and [0044]). Tormasov, Jain, and Sol teach the method comprising the steps of the present claim in a similar manner to the operations of the computer-readable program code of claim 1.
Regarding Claim 25, Tormasov teaches a computer program product for real-time dynamic conditioning, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein(fig. 1; ¶ [0003], [0025], and [0054] – [0055]). Tormasov, Jain, and Sol teach the computer-readable program code portions comprising executable portions that perform the operations of the present claim in a similar manner to the operations of claim 1.
Regarding Claims 2, 12, and 26, Tormasov/Jain/Sol teaches wherein self-evaluating each of the one or more engines further comprises implementing policies on fairness, explainability, and optimization criteria via the self-evaluation and assessment and control of the engine(Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-
Regarding Claims 4, 13, and 27, Tormasov/Jain/Sol teaches fairness and compliance output monitoring comprising generating an implicit internal feedback loop (Tormasov, ¶ [0029] – [0030]—the evaluation and re-training generate an implicit internal feedback loop), where each of the one or more engines evaluates each of the one or more engine’s results over time and generating an explicit external feedback loop where the engines are responsible for evaluation and correcting other engine results (Jain, ¶ [0046] and [0050]—causing the second program {the engine} to stop or perform actions to minimize negative impacts is an external feedback loop).
Regarding Claims 5, 14, and 28, Tormasov/Jain/Sol teaches wherein dynamically assigning and changing the responsibilities of the one or more engines within the collection further comprises a point system for assessment of the output and forcing the one or more engines to comply with policies or regulations (Tormasov, ¶ [0035] – [0036]—an offset or coefficient factor is applied in altering the output and re-training {changing the responsibilities}, indicating a varying amount of correction being applied to reach a policy standard. This implies a point or scoring system to know how far the output is from the policy standard).
Regarding Claims 8 and 30, Tormasov/Jain/Sol teaches wherein evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, wherein the system assesses the reporting and evaluation responsibilities of the learning engines and dynamically optimizes the system configuration continuously (Tormasov, ¶ [0040] – [0042]—the use of a blockchain is a distrusted protocol that assesses integrity and quality of solutions to problems of fairness).
Regarding Claims 10, 17, and 31, Tormasov/Jain/Sol teaches each engine checking explainability of the results of one or more engines (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output) and performing feature importance checks, statistical distribution checks, compliance checks, and accuracy checks of the one or more engines with adversarial test samples (Tormasov, ¶ [0008], [0031], [0037], and [0039]; and Jain, ¶ [0032], [0053], [0060] – [0061], [0086], and [0097] – [0098]).

Claims 7, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov in view of Jain in view of Sol, as applied to claims 1, 11, and 25, above, and further in view of Schulman et al. (U.S. 2017/0034192, hereinafter “Schulman”).
Regarding Claims 7, 16, and 29, Tormasov/Jain/Sol teaches:
identifying a resource distribution being initiated as a non-authentic resource distribution based on the one or more authenticity identification procedures, wherein the non-authentic resource distribution is a misappropriated resource distribution (Sol, ¶ [0028] – [0029]); and
reviewing the misappropriated resource distribution and identifying the misappropriated resource distribution as an emerging misappropriation (Sol, ¶ [0028] – [0029] and [0038]);
but does not specifically teach:
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue; and

However, Schulman teaches:
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue (¶ [0045] – [0055]—detected intrusions {misappropriated resource distributions} are diverted to a sandbox {alternate channel} for monitoring); and
gathering data regarding communication with an individual of the misappropriated resource distribution (¶ [0057] – [0058]).
All of the claimed elements were known in Tormasov/Jain/Sol and Schulman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the alternate channel of Schulman with the misappropriation handling of Tormasov/Jain/Sol to yield the predictable result of redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue; and gathering data regarding communication with an individual of the misappropriated resource distribution. One would be motivated to make this combination for the purpose of improving the recognition of attacks by gathering information about the operations of misappropriation attacks.

Response to Arguments
The amendments to the claims filed 30 July 2021 are accepted as overcoming the previous rejections under 35 U.S.C. 101. The amendments and arguments also overcome some 
Applicant’s arguments filed 30 July 2021 have been fully considered but they are not persuasive. The applicant asserts that Sol does not teach the limitation “build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution,” arguing that “at no point does the cited art teach or suggest building of synthetic misappropriation packets containing misappropriation resource distribution data from historic misappropriations. However, none of the claims say anything about historic misappropriations, and certainly do not recite the synthetic misappropriation packets containing misappropriation resource distribution data from historic misappropriations. The applicant is arguing for features that are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As described in the rejections above, Sol, in ¶ [0057] – [0066], describes the synthetic attack generator generating synthetic attacks in any of multiple forms such as a misappropriation packet. As particularly stated in ¶ [0066], Sol may build the packet using logs associated with online services. The data in the logs can be considered the recites “is gathered data regarding the misappropriated resource distribution.” The present claim limitation is a very vague, and thus open to a broad reasonable interpretation.
The applicant further asserts that Tormasov, Jain, and Sol do not teach the limitation “injecting the synthetic misappropriation packet into one or more engines associated with the authenticity identification procedures for learning of the emerging misappropriation,” arguing .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125